Title: To Thomas Jefferson from Stephen Cathalan, Jr., 24 August 1792
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas



Sir
Marseilles the 24th. August 1792.

I have the honour of Confirming you my Last Letters;
Since four others Mens have experienced The Same Fate, as the 6 Mentionned to you in my Last; but now we have all reason to expect that those dreadfull Scenes will not be renewed, Sûspected People will be Judged by Law.
I Inclose here a Deliberation Resolved by the Section No. 13. of this Town, which is Composed of the most uneasy People, and agreed by all the others at the unanimity; Since every Body is united to a Same Sprit.
Now I offer to your wise Consideration a Very interesting Matter, explained in Full in a Memoire, which I have presented to this Municipality, of Marseilles, of which I remit you here Inclosed a Copy, dated the 19th. Inst. on the Subject of wheats and Flour, to which I beg your Refference; We are in the Greatest apprehension to be in the greatest need of these So necessary Commodities, and to See Prices Gradûaly Rise, till next Month of July, from £53 a 54. per charge of ℔ 290 Marseilles Weight (Flour the Same Price per Barrel) which they would now obtain on arival ready money on the Warf at the Landing to £65 before next Month of December, and £70. before March, on the actual Course of Forreing Exchanges and Specie, rising again till next Crop in July next.
This Memoir was So well received by this Municipality, that they have determined to writte a Letter to Genl. Georges Washington President of the united States of America dated of this day, which I have the Pleasure of remit you here Inclosed; Begging you Sir to Present to him in the name of the Town of Marseilles.
I hope that the american Merchants on his Invitation, will contribute in all their Power to Supply this Town abundantly; and as Soon as  advices from you, will require the desired protection in the Streights, it will be already Granted and executed.
You may assure them that Brandies will be at moderate Terms about £45 a £40 per ql. Gross of 90 ℔ English, they will make an advantageous Remittance at Lenght from my Part, in the Consulate Line, as well as in Commercial one, they may Rely on all my endeavours, to render their voyage and adventures as Beneficial as Possible.
Tobacco on the Contrary abunds now and Can’t obtain here £54₶. Marc Weight no Purchasers.
I am departing for Bordeaux in Two hours to See Consul Fenwick—when arived, I will have the honour adressing you, and Send you a Copy of this and the Municipality Letter. I am with Respect Sir Your most obedient humble & Devoted Servant

Stephen Cathalan Junr.

